Citation Nr: 1003889	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-24 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A June 2004 rating decision 
denied the Veteran's claim of entitlement to service 
connection for tinnitus.  A June 2005 rating decision granted 
the Veteran's claim of entitlement to service connection for 
PTSD, and assigned the same an initial 10 percent disability 
rating, effective February 28, 2005.  

By a January 2007 decision of a Decision Review Officer 
(DRO), the disability rating assigned to the Veteran's PTSD 
was increased to 30 percent, effective February 28, 2005.  As 
the 30-percent evaluation is less than the maximum available 
rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In March 2008, the Board remanded the issue of entitlement to 
service connection for tinnitus for additional development.  
The file has now been returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  Since February 28, 2005, the date upon which service 
connected became effective, the Veteran's PTSD has not been 
manifested by symptomatology to include a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex command; impaired judgment; and impaired abstract 
thinking.

2.  The probative evidence of record indicates that the 
Veteran's current tinnitus first manifested many years after 
his separation from service and is not related to his service 
or to any incident therein.



CONCLUSIONS OF LAW

1.  Since February 28, 2005, the date upon which service 
connected became effective, the criteria for an initial 
disability rating in excess of 30 percent for service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321(b)(1), 4.2, 4.6, 4.7, 4.126, 4.130, Diagnostic Code 
(DC) 9411 (2009).

2.  Tinnitus was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claim of entitlement to an initial disability 
rating in excess of thirty percent for PTSD arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  Once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Veteran was afforded VA 
psychiatric evaluations in May 2005 and October 2008.  The 
Veteran has not indicated that he was seen regarding his PTSD 
by any provider or at any time other than the treatment 
reflected in the current records on file.  The records relied 
upon by the Social Security Administration (SSA) in its 
determination of whether the Veteran was entitled to 
disability benefits have been associated with the claims 
file.  Therefore, the Veteran's service treatment records and 
all identified and authorized post-service treatment records 
available and relevant to the issue on appeal have been 
requested or obtained.  Based upon the above, the Board finds 
that VA has satisfied its duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

As to the Veteran's claim of entitlement to service 
connection for tinnitus, the Board notes that The Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits. As part of this assistance, VA is 
required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In March 2004, before the initial adjudication of the claim, 
the Veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agencies, or 
companies who had additional records to help decide his 
claim.  He was informed that VA would attempt to review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

An April 2008 VCAA letter also informed the Veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Since the Board has concluded that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for tinnitus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes: (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA- 
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded VA audiological evaluations in May 
2004 and March 2005, and specific opinions as to his claim 
were obtained.  The Board, in a March 2008 remand, directed 
the RO to schedule the Veteran for an additional VA 
audiological evaluation.  A letter dated in July 2009 advised 
the Veteran of his August 4, 2009 scheduled VA audiological 
evaluation.  The Veteran did not appear to such examination.  
As a result, any information that may have been obtained as a 
result of that examination, and possibly would have been 
beneficial to the Veteran's claim, is not of record.  The 
Board reminds the Veteran that the duty to assist is not a 
one-way street.  If a Veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service treatment records 
relevant to the issue of entitlement to service connection 
for tinnitus have been requested or obtained.  Accordingly, 
all available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Disability Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In June 2005, the Veteran's PTSD was initially rated as 10 
percent disabling under DC 9411, effective February 28, 2005.  
In January 2007, the initial disability rating assigned to 
the Veteran's PTSD was increased to 30 percent, effective 
February 28, 2005.

Under DC 9411, a 30 percent disability rating is warranted 
where there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2009).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126 (2009); VAOPGCPREC 10-95 
(Mar. 1995); 60 Fed. Reg. 43186 (1995).

A GAF score of 41-50 generally reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, of school functioning (e.g., no friends, unable 
to keep a job).  A score of 51-60 generally reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A score of 61-70 
generally reflects mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV).

The Veteran, in a statement accompanying his February 2007 
Substantive Appeal, asserted that he is entitled to a 50 
percent disability rating for PTSD.  The Veteran reported 
that he has nightmares, at least twice weekly, and that being 
in public makes him very nervous.  The Veteran asserted that 
he has flashbacks, and that one in particular caused a motor 
vehicle accident in December 2005.  The Veteran reported that 
he is only able to visit his family for short periods of 
time.    

The Veteran's wife and daughter submitted statements in 
support of the Veteran's claim.  In a statement dated in June 
2008, the Veteran's daughter reported that her father has 
flashbacks, trouble sleeping, difficulty concentrating, and 
is irritable.  The Veteran's daughter reported that during 
the Veteran's flashbacks, he does not make any sense and 
draws pictures.  In statements dated in June 2007 and June 
2008, the Veteran's wife reported that her husband has 
nightmares three or four times each week, wherein he wakes up 
sweating and yelling.  The Veteran's wife submitted a drawing 
that the Veteran had done during a flashback.  The Veteran's 
wife reported that the Veteran is unable to spend long 
periods of time with his family and that fireworks and some 
holidays are very difficult for the Veteran.

Report of VA psychiatric evaluation dated in May 2005 
indicates that the Veteran was not receiving treatment for 
PTSD.  The Veteran reported that he got jumpy with noises, 
and had occasional periods of feeling depressed.  The Veteran 
reported an increase in intrusive thoughts since the 
beginning of the war in Iraq.  

The Veteran reported that he had been married twice, and that 
he was close to all of his children.  The Veteran reported 
that he had a current girlfriend.  The Veteran reported that 
he was not really close to anyone, and that he does not like 
to go out.  The Veteran reported that he went fishing often, 
but that he stayed away from guns and didn't hunt, due to his 
experience in the military.  

The Veteran reported that he was let go from his job of 
twenty-five years in 1998 due to downsizing.  The Veteran 
reported that he got into trouble with a domestic dispute 
involving his brother and his brother's wife, and spent a 
short time in jail, thus losing a job he had after 1998.  The 
Veteran reported that he enjoyed plumbing work for the city, 
but that such was political and he lost the job.  The Veteran 
reported that he enjoyed working and was seeking employment.

Mental status examination in May 2005 revealed that the 
Veteran was very casually dressed, with a mood within normal 
limits, orientation in three spheres, normal speech, and good 
insight and judgment.  The Veteran demonstrated no impairment 
of thought process or communication, no impairment of impulse 
control, no delusions or hallucinations, no memory loss, no 
obsessive behavior, no real panic attacks, and no suicidal 
thoughts.  The Veteran reported that he could get depressed 
and cry about his situation, that he could get irritable and 
snap at others, and that he had sleep problems.  The Veteran 
reported that he avoided crowds.  The Veteran was assigned a 
GAF score of 65.

Records relied upon by the SSA in its determination that the 
Veteran was entitled to disability benefits indicate that the 
Veteran's primary diagnosis was status-post left hip 
fracture, and his secondary diagnosis was anxiety-related 
disorders.  A medical report dated in March 2006 indicates 
that the Veteran demonstrated marked distress caused by 
recurrent intrusive recollections of a traumatic event.  The 
examiner noted that the Veteran had mild difficulties in the 
activities of daily living, maintaining social functioning, 
and maintaining concentration, persistence, and pace.  The 
examiner assigned the Veteran a GAF score of 65, and reported 
that his symptoms were not severe, and that his functioning 
was limited primarily by his physical condition.  

A June 2006 SSA questionnaire, completed by the Veteran's 
fiancée at the time, indicates that she reported that the 
Veteran had trouble concentrating.  The Veteran's fiancée 
reported that the Veteran visited his daughter and brother 
every couple of days, and that the Veteran did not have any 
problems getting along with friends or family.

Report of VA psychiatric evaluation dated in October 2008 
indicates that the Veteran reported that he had not been on 
prescription medication for PTSD since April 2006, and that 
he was not receiving treatment for PTSD.  The Veteran 
reported that he had problems with irritability, and that he 
had been getting upset lately, thinking about the war in 
Iraq.  The Veteran reported that since his motor vehicle 
accident, which caused serious hip problems, he was unable to 
do as much as he used to.  The Veteran reported that he felt 
depressed and sad.  The Veteran reported that he had intense 
nightmares and regular problems sleeping, and that he almost 
hit his wife once when he was startled.  

The Veteran reported that he had been married since 2006, and 
that he and his wife got along well.  The Veteran reported 
that he saw his daughter and granddaughter regularly, and 
that he saw his mother and brother occasionally.  The Veteran 
reported that he has no friends, and that he stays home a 
lot.  The Veteran reported that he occasionally goes fishing 
or does things around the house, when he feels able.  

Mental status examination in October 2008 revealed that the 
Veteran was appropriately and casually dressed.  The Veteran 
demonstrated clear and coherent speech, a cooperative and 
attentive attitude, intact attention, a normal affect, and an 
anxious mood.  The Veteran demonstrated normal remote and 
immediate memory, good impulse control, average intelligence, 
and unremarkable psychomotor activity, thought process, and 
thought content.  The Veteran presented without delusions, 
homicidal or suicidal thoughts, episodes of violence, or 
inappropriate behavior.  The Veteran was alert and oriented 
in three spheres, and demonstrated adequate judgment and 
insight.  The Veteran had mildly impaired recent memory, 
trouble concentrating, and was a concrete thinker.  The 
Veteran had difficulty interpreting proverbs and described 
obsessive behavior to include the requirement that his tools 
be in the right place.  The Veteran reported that his panic 
attacks occurred three or four times each year.  The Veteran 
was able to maintain minimum personal hygiene, and had no 
problems with the activities of daily living.  

During the October 2008 VA psychiatric evaluation, the 
Veteran reported that he had not worked since 2005, and was 
in receipt of Social Security disability benefits, due 
primarily to his hip problems.  The Veteran reported trouble 
getting along with others and irritability during employment 
prior to 2005.  The Veteran was diagnosed with chronic PTSD 
and assigned a GAF score of 60.
The Veteran has been assigned GAF scores of 65 and 60.  As 
discussed above, a GAF scores of 65 and 60 generally reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers), and mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Thus, there is no evidence that 
the Veteran was been assigned a GAF score consistent with 
severe symptoms of PTSD.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).

As discussed above, a 50 percent rating is warranted for 
symptomatology of PTSD under DC 9411 where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

While the Veteran may have experienced exacerbations of his 
PTSD symptoms, including sleep impairment and occasional 
flashbacks, his symptoms could not be evaluated and 
determined to be more than moderate.  Thus, while the Board 
has considered the evidence submitted by the Veteran, his 
wife, and his daughter regarding the severity of his 
symptoms, the Veteran's PTSD as a whole does not more nearly 
approximate PSTD warranting a 50 percent disability rating.  

The Veteran has exhibited some memory impairment and 
disturbances of motivation and mood.  The Board notes that 
while the Veteran complained of irritability and social 
isolation, he reported that he is close to his children and 
visits other members of his immediate family on a regular 
basis.  The Veteran has not exhibited a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired judgment, or impaired abstract 
thinking, or difficulty in establishing and maintaining 
effective work and social relationships.

In any event, the emphasis in psychiatric ratings is not 
solely on social impairment, but rather includes an 
evaluation of how the mental disorder interferes with the 
ability to work.  38 C.F.R. § 4.126 (2009).  Here, while the 
Veteran has reported that he was easily irritated with others 
at work, there is no indication that the Veteran's 
psychiatric disability overall interfered with his ability to 
work beyond that contemplated by the 30 percent rating 
criteria.

In the judgment of the Board, the evidence as a whole 
demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, as 
required for a 30 percent rating.  The Board finds that the 
overall level of symptomatology of the Veteran's PTSD, since 
February 28, 2005, when service connection became effective, 
does not more nearly approximate the criteria required for a 
disability rating in excess of 30 percent. 

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since February 28, 
2005, when service connection became effective, the Veteran's 
PTSD does not warrant a disability rating in excess of 30 
percent.  As the preponderance of the evidence is against the 
claim for an increased disability rating, the benefit of the 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, with respect to 
the Veteran's claim for an increased rating for PTSD, the 
Board finds that a claim for a TDIU is not raised by the 
record.  Specifically, the evidence of record fails to show 
that the Veteran is unemployable due to his service-connected 
PTSD.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for some disorders will be 
rebuttably presumed if manifested to a compensable degree 
within one year following active service.  The Veteran's 
tinnitus, however, is not a disability for which service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

Where a combat wartime veteran alleges he suffers disability 
due to an injury incurred during combat service, 38 U.S.C.A. 
§ 1154(b) (West 2002)  must be considered.  Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. 
App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In 
this case, the Veteran served during wartime; and the 
Veteran's service personnel records indicate that his 
military specialty was light weapons, infantry.  The 
Veteran's service personnel records contain indicia of combat 
service, specifically, the Combat Infantry Badge and the 
Purple Heart.  Thus, 38 U.S.C.A. § 1154(b) is applicable.

As the Veteran's military specialty is consistent with 
exposure to acoustic trauma in combat, the Board finds that 
the Veteran's contentions of noise exposure in service are 
consistent with his circumstances of service.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, service 
connection for tinnitus may not be presumed.  Rather, a nexus 
between any current tinnitus and the in-service exposure to 
acoustic trauma must be shown.

The Veteran asserts that his current tinnitus is related to 
his period of active service.  The Veteran, in his July 2005 
Substantive Appeal, reported that his tinnitus began during 
his service in the Republic of Vietnam, subsequent to a head 
injury.  

Report of Medical Examination dated in August 1967 and 
conducted for the purpose of entry into service, is silent 
for any abnormality to the ears, including eardrums.  Report 
of Medical History, dated at that time and completed by the 
Veteran, indicates trouble with the ear, nose, or throat.  
The examiner noted the Veteran's left ear hearing loss, 
diagnosed in 1965. 

Service treatment records dated in January 1969 indicate that 
the Veteran complained of decreased hearing acuity in both 
ears, with pain in the right ear, and mild tinnitus.  
Physical examination revealed that the tympanic membranes 
were not visible, and the Veteran had moist cerumen and edema 
in the canal walls, with minimal tenderness.  The Veteran was 
diagnosed with mechanical blockage and mild external otitis.  
One day later, it appears that an agent was used to remove 
cerumen from the Veteran's ear or ears.  

Report of Medical Examination dated in August 1969 and 
conducted for the purpose of separation from service, is 
silent for any abnormality to the ears, including eardrums.  
Report of Medical History, dated at that time and completed 
by the Veteran, again indicates trouble with the ear, nose, 
or throat.  The examiner determined that the balance of 
medical history was essentially negative and not related to 
or aggravated by military service.  

As there was no further treatment or diagnosis of tinnitus 
during the Veteran's period of service, the Board finds that 
the tinnitus, as a symptom of the diagnosed mechanical 
blockage and mild external otitis for which the Veteran was 
treated in service, was acute and transitory and resolved 
without residual disability.  As there was no residual 
disability, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R.      § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim of entitlement to service 
connection for tinnitus.  38 C.F.R. § 3.303(b).

The first evidence of record indicating complaint of tinnitus 
is dated in May 2004, during VA audiological evaluation, 35 
years after the Veteran's discharge from service in 1969.  At 
that time, the Veteran reported occasional tinnitus, in the 
right ear.  The Veteran reported that his right ear tinnitus 
occurred once each month, and lasted 10 or 20 seconds.  The 
Veteran reported the onset of tinnitus ten years prior.  The 
Veteran described the acoustic trauma he experienced during 
service, as well as an in-service shrapnel wound to the head 
in 1968.  The examiner noted the above-described in-service 
treatment in January 1969 for a mechanical blockage due to 
cerumen and mild external otitis, but opined that such 
resolved without further sequelae.  The examiner concluded 
that the Veteran's current tinnitus was less likely than not 
related to the Veteran's in-service instance of tinnitus, as 
the current tinnitus initiated 10 years prior and is only in 
one ear.  The examiner noted that she reviewed the Veteran's 
claims file.

During VA audiological evaluation in March 2005, the Veteran 
denied the existence of tinnitus.  The examiner reported that 
because the Veteran denied the existence of tinnitus, it is 
unlikely that such is related to military service.  The 
examiner noted that the Veteran's claims file was reviewed.

During VA treatment in April 2007 and October 2007, the 
Veteran denied the existence of tinnitus.  

The Board considered that the Veteran reported tinnitus at 
the time of his May 2004 VA audiological evaluation, and 
denied tinnitus at the time of his March 2005 VA audiological 
evaluation.  Thus, in its March 2008 remand, the Board 
directed the RO to schedule the Veteran for an additional VA 
audiological evaluation to clarify the issue of the existence 
of tinnitus.  A July 2009 letter to the Veteran notifying him 
of the date, time, and location, of the scheduled August 4, 
2009, evaluation is of record.  The Veteran failed to report 
to such evaluation.  As discussed above, VA's duty to assist 
is not a one-way street, and any information that may have 
been obtained as a result of that examination, and possibly 
would have been beneficial to the Veteran's claim, is not of 
record.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board has considered the Veteran's statements asserting a 
relationship between his current tinnitus and his period of 
active service.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Thus, the Veteran is competent to report 
that he experienced tinnitus during service, and that he 
currently experiences tinnitus.  As a lay person, however, 
the Veteran is not competent to offer an opinion on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 
Vet. App. 24 (1991) (although interest may affect the 
credibility of testimony, it does not affect competency to 
testify).

In this regard, the Board notes that the Veteran asserts, as 
discussed above, that his tinnitus began during service, 
subsequent to a head injury.  However, the medical evidence 
of record indicates that the Veteran reported, at the time of 
his May 2004 VA audiological evaluation, that his tinnitus 
began 10 years prior.  As the medical evidence of record also 
includes report of VA examination in December 1969 and VA 
treatment records dated from May 1999, all silent for 
complaints of tinnitus, the Board finds the statement of the 
Veteran to the VA examiner in May 2004 more probative than 
his statement to the Board in support of his claim.  

In this case, the Veteran's tinnitus is not a condition for 
which service connection may be granted on a presumptive 
basis, thus, service connection is not warranted on a 
presumptive basis.  Additionally, service connection is not 
warranted on a direct basis.  There was no chronic tinnitus 
shown during service, and no probative evidence of any 
continuous symptoms from separation from service onward.  
Rather, the record establishes that approximately 35 years 
after separation, the Veteran has tinnitus.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim).  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, as discussed above, the weight of the evidence is 
against such finding.  Thus, service connection for tinnitus 
is not warranted.













	(CONTINUED ON NEXT PAGE)





In sum, the weight of the probative evidence demonstrates 
that the Veteran's tinnitus first manifested many years after 
service, and is not related to his period of service or any 
incident therein.  As the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for tinnitus, the claim must be denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An initial disability rating in excess of 30 percent for 
service-connected PTSD is denied.

Service connection for tinnitus is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


